FiLED iN PD-0162-14

 

COURT OF CRll\/|lNAL APPEALS
COURT OF CRlM|NAL APPEALS AUST|N, TEXAS
January 2012015 ' Transmitted 1/19/2015 3:28:22 PM
Accepted 1/20/2015 11150;59 AM
ABELAcosTA, cLERK CASE NO_ PD_mGz_M ABEL Ach>i-:s‘;}/:
TRIAL COURT CASE NO. 07-11-11972'~CR 60
STATE OF "I`EXAS § IN THE \/Q}(
§ (QVM\
VS. § TEXAS COURT
§
BRAN[)ON SCOTT BLASDELL § OF CRIMINAL APPEALS

  

MOTlON TO EXTEND TIME TO FILE APPELLANT'S»PDR BRIEF X\ pp

TO THE HONORAB,LE JUSTICES OF SAlD C()URT:

Now comes BILL\NDO'N SCOT'I` BLASDELL, Appellant in the above styled and numbered
cause, and moves_ this Court to grant an extension ot` time to tile appellant's briet`, pursuant t_o-Rule
38.6 of the Texas Rules of Appel|ate Procedure, and for good cause shows the following

l. This case is on appeal from the 9th Judicial District Court of Montgornery County,
Texas. l

2. The case below was styled the State of Texas vs. BRANDON SCO'.l`T BLASDELL,
and numbered 07-1 l-l l972-CR.

3. Appellant was convicted of`Aggra\/ated Robbery.

4. /~\_ppellant was assessed a Sentence of Thirty (30) years in the TDCJ~lD on
November 29, 2007.

5. Counsel was appointed on November 20, 20l4
6. The appellate briefis due on .lanuary 23, 2015
7. Appellant requests an extension of time ot` 30 days from the present date, i.e.

February 22, 2015.

8. One (i) extension to file the brief has been received in this cause.
9. Defendant is currently incarcerated in the Montgomeiy County Jail in T.ex'as.
lO. Appellant relies on the following facts as good cause for the requested extension:

Page l 0f3
THE` S'IA l F GF 'l`EX \S VS BRANDON SCOTT BLASDELL

 

Counsel for the Appellant has been preparing for the State of 'l`exas vs. Adrian Granados-
Yepez ( l 3-01-0()9()9-CTR), a Aggravated Robbcry l~lome lnvasion case which has multiple
witnesses lo be subpoenaed and interviewed "l`here is l)NA evidence to review, Doctors to be
interviewed and In_vestigators to be met with. Adrian Granados-Yepez was set for sentencing on
.Ianuary 28, 2015 in the 9th .I udicial District Court of Montgomery County, Texas.

WHERE`FORE, PREMISES C()NSIDERED, Appellant prays that this Court grant this
Motion To Extend Time to File Appellant‘s Brief, and for such other and further reliefas the Court

may deem appropriate
Respectfully submitted,

Law Oft`ices of Jeremy S, Dishongh
332 North Main

Con.roe, TX 77301

Tel: (936)494~1 133

Fax: (936) 494-1233

\_
By: //
Jeremy S. Dishongh

State Bar No. 2404363»5
Attorney 'l`or BRANDON SCOTT BLASDELL

 

CERTIFICATE OF SERVICE
T his is to certify that on Januai'y 18 2015, a true and correct copy of the above and
foregoing document was served on the District Attor`ney's Office, M`ontgomery County, 207~West

Phillips, Con_roe, 'l`exas 77301, by hand delivery

 

 

Jeremy S. Dis'hongh

Page 2 of 3
THE S'I"ATE OF TEXAS VS. BRANDON SCO'|'T Bl_.ASDELL

 

sTATE or TEXAS §

§

COUNTY ()F MONTG()MERY §
Maavu

BEF()RE M,E, the undersigned authority, on this day personally appeared Jeremy S.
Dishongh, who after being duly sworn stated:

"l am the attorney for the appellant in the above numbered and entitled cause l

have read the foregoing l\/lotion '“l"o Extend ',l`ime to File Appellant's Brief and swear

that all of the allegations of fact contained therein are true

  

 

tleremy S. Dishongh ll
Affiant ' l

SUBSCRIBED AND SWORN T() BEFORE ME on l Cll ll6 2015- to certify

which witness my hand and seal of office WQQ@\J © /Q,

 

 

,, NAYELL\ PiNtoR y
° »,, Nomw pubnc, more O, rem l\otary Publ: c State of liean

tvty Comrnission Expires
October 08. 2017

    

 

 

 

 

 

Page 3 01`3
'l`l"ll;` S'l`A'l`l;`£ Oll' 'l`l%.`X/\S VS. BR/\NDON SCO'l"l` BLASDIE`.LL